

115 HR 834 IH: To authorize the President to award the Medal of Honor posthumously to Doris Miller for acts of valor during World War II while a member of the Navy.
U.S. House of Representatives
2017-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 834IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2017Ms. Eddie Bernice Johnson of Texas introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the President to award the Medal of Honor posthumously to Doris Miller for acts of
			 valor during World War II while a member of the Navy.
	
		1.Authorization for award of Medal of Honor to Doris Miller for acts of valor as a member of the Navy
 during World War IINotwithstanding the time limitations specified in sections 6248(a) and 6250 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President is authorized to award the Medal of Honor posthumously under section 6241 of such title to Doris Miller (service number 356–12–35) for acts of valor during World War II while a member of the United States Navy.
		